Title: To Alexander Hamilton from James McHenry, 24 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 24 April 1799—
          
          The services of Captain Elliott, who is with a Company of Artillery drawn from Fort Mifflin, and now in Northampton County, being indispensable to make draughts for Cannon and to superintend a laboratory, which it is intended to commence without loss of time, I pray you to direct Capt McClellan, or any other Captain of the Corps you may think proper, to relieve him as soon as possible—Captain McClellan is mentioned, because it is understood that he has been with the detachment employed against the Northampton Insurgents—
          I am Sir with great respect Your obedient Servant
          
            James McHenry
          
          Major General Hamilton
        